In a consolidated action to recover damages for injuries to person and property, arising out of the collision of two automobiles, defendant appeals from an order of the Supreme Court, Suffolk County, entered June 14, 1960, which grants plaintiffs’ oral motion to direct defendant and his wife, Carmela Carlson (not a party), to appear for examination before trial as to all pertinent and material matters concerning the operation and control of the vehicle which was operated by defendant. The examination was ordered following a conference between court .and counsel held after the case had appeared for trial on the Ready Calendar and more than 2% years after a note of issue had been filed by plaintiffs. This note of issue included a statement of readiness pursuant to the special rule of this court effective January 15, 1957, as amended (statement of readiness rule). In the filed readiness statement there are included these words “defendant is scheduled to be examined before trial.” Order reversed, without costs, and motion denied. In the absence of a formal application and a showing made pursuant to paragraph (c) of subdivision (9) of the special rule of this court relating to statements of readiness, the order under review was unwarranted. The record does not disclose such an application and showing. Nolan, P. J., Kleinfeld, Christ, Pette and Brennan, JJ., concur.